Title: [Diary entry: 11 November 1770]
From: Washington, George
To: 

⟨Su⟩nday 11th. The last Night provd ⟨a⟩ Night of incessant Rain attended ⟨w⟩ith thunder and lightning. The ⟨ri⟩ver by this Morning had raisd abt. ⟨ ⟩ feet perpendicular and was ⟨lev⟩elling fast. The Rain seeming ⟨to a⟩bate a little and the wind spring⟨ing⟩ up in our favour we were ⟨te⟩mpted to set of; but were deceivd ⟨ ⟩ both; for the Wind soon ceasd, & ⟨the⟩ Rain continued without inter⟨rup⟩tion till about 4 Oclock when ⟨it⟩ moderated. However tho we ⟨did⟩ not sit of till Eleven, We got ⟨to the⟩ head of the long reach abt. ⟨ ⟩les the River continuing to ⟨ ⟩ fast, & much choakd with ⟨ ⟩ wood.